Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         10-OCT-2018
                                                         02:40 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    GALINA OGEONE, Petitioner,
                                 vs.

THE HONORABLE JEFFREY P. CRABTREE, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                  DENTIST LESLIE AU, Respondent.


                       ORIGINAL PROCEEDING
             (CIV. NOS. 16-1-1347-7 and 16-1-1348-7)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Galina Ogeone’s

petition for writ of mandamus, filed on October 2, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner is not entitled to the

requested extraordinary writ.    Petitioner may seek relief, as

appropriate, in her pending appeals in the Intermediate Court of

Appeals (CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX).     See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, October 10, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2